NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The closest prior art of record, U.S. PGPub 20200175632  (hereinafter “Vora”), U.S. PGPub 20130246207 to (hereinafter “Novak”), U.S. PGPub 20190236742 (hereinafter “Tomskii”), and U.S. PGPub 20210142229 (hereinafter “Young”) are directed to a method and apparatus for a dynamic transportation network that provides on-demand transportation to transportation requestors; for example, a transportation network that offers, private rides, shared rides, pickups at the requestor's location, immediate rides, delayed rides, and so forth. With respect to Independent claim 1 Vora and Novak collectively teach obtaining a machine-learning model trained to generate a probability for a carpool request from a rider to convert to a trip based at least on a pair of price adjustment multipliers applied to the carpool request, wherein the pair of price adjustment multipliers correspond to a pricing unit to which the carpool request belongs; determining one or more Key Performance Indicator (KPI) models based on the machine- learning model, wherein each of the KPI models comprises a plurality of pairs of price adjustment multipliers as parameters corresponding to a plurality of pricing units; constructing an optimization model based on the KPI models, wherein the optimization model comprises the plurality of pairs of price adjustment multipliers as decision variables; and determining optimal values of the plurality of pairs of price adjustment multipliers for the plurality of pricing units by solving the optimization model based on a plurality of historical carpool requests.. However, with respect to independent claim 1, Vora and Novak , and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of 
obtaining historical data based on a plurality of historical carpool requests from a plurality of spatial-temporal units, wherein the historical data comprises, for each historical carpool request, a pair of historical price adjustment multipliers applied to the historical carpool request, a rider-expected carpool matching probability of the historical carpool request, and a label indicating whether the historical carpool request was converted to a historical trip; training a first a machine-learning model configured to generate a probability for a given carpool request from a rider to convert to a trip based at least on a pair of price adjustment multipliers, wherein the first machine-learning model comprises a machine-learning classifier, and wherein the pair of price adjustment multipliers correspond to a spatial-temporal unit to which the given carpool request belongs; training a second machine-learning model configured to predict a carpool matching probability for the given carpool request based on the trained first machine-learning model, a plurality of features of the given carpool request, and a total count of trips in the spatial-temporal unit to which the given carpool request belongs; determining one or more Key Performance Indicator (KPI) models based on the trained first machine-learning model and the trained second machine-learning model; 
 (as per claim 1), thus rendering claims 1 as allowable over the prior art.
 Lastly, and with particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of multiple machine learning models to learn from one another and predict new data from the dependent learning algorithms, as recited in the claims, renders the claimed invention as “significantly more”, by providing a solution specifically arising in the realm of ride sharing, which goes beyond generally linking the use of an abstract idea to a particular technological environment. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simon; Stephen Patrick. Systems And Methods For Scheduling Reoccurring Deliveries And Pickups.U.S. PGPub 20060069601 This patent relates generally to delivery scheduling systems, and more particularly to systems for scheduling reoccurring deliveries and pickups.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683